DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.

Claim Objections
Claims 1, 14 and 15 are objected to because of the following informalities: to improve the clarity of the claimed feature, rearranging the claimed “indicates positions in a listening space of the sound images” as recited on line 5 of claim 1 to –indicates positions of the sound images in a listening space--.  Claims 14 and 15 each includes the similar claimed phrase. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 7, 9 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the image” as recited on line 5 is not clear because it could refer to “an image” or one of “sound images” as recited on line 3. To make a distinction between “an image” and “sound images” as recited on line 3, the office suggests different labeling. For example, “an image” can be replaced with “a view”, and “sound images” can be replaced with “pictures” or “icons”.
Claims 14 and 15 each includes similar limitation as recited in claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 7, 9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mateos Sole et al. (hereafter Mateos Sole; US 20170238116 A1) in view of Gibson (US 5812688) and Mor et al. (hereafter Mor; US 20190020963 A1).
Regarding claims 1, 9 and 13, Mateos Sole discloses a signal processing apparatus (1000 in Fig. 10) comprising:
processing circuitry configured to:
display an image indicating a listening space where the sound objects would be rendered, wherein the listening space is viewed from a listening position (Fig. 4A);
receive a selection of a virtual object based on selection by a user (the author using the authoring tool) of an audio track of the audio tracks (each source has a corresponding track, each source has a corresponding location; see abstract, [0008], [0068], Fig. 5A e.g.);
move a select sound object in response to a user operation (the author uses the authoring tool to move the sound object, static or dynamic one, to the preferred location as defined in the metadata; abstract, [0006], [0008], [0066], [0076], [0084], [0104]);
determining a localization position of the selected virtual object relative to the listening position (605 in Fig. 6A is the position of the virtual object, [0068]; Fig. 4A represents the view from the listening position); and
generate a bit stream on a basis of information associated with the determined localization position, the bit stream including gain values ([0006], [0066]).
Mateos Sole fails to show a display with images of audio objects and localization position marks corresponding to the sound images, and the position of the localization position mark is moved on the display in response to a user operation.
Mateos Sole teaches an authoring system with GUI that allows the user to create metadata for associated audio data ([0062]). As illustrated in Figs. 4s, the listening space and the locations of the speaker arrays are shown in a graphic interface without explicitly identifying the location of the listening position. In Figs. 6A and 6B, an audio object at a position (615) with different object volumes (620a, 620b) are illustrated. In Figs. 6C-6F, an audio object is shown at different position relative to the speakers in the reproduction environment. In Fig. 6G of Mateos Sole, the localization position mark of a sound object, with position coordinates, is shown relative to the positions of speakers. It is unclear whether all those figures are shown on a display shown to the author when creating the metadata ([0062], [0066]). Providing a visual feedback from the location of the listening position would help the user (i.e., the author) to evaluate where an object is located (how far from the user) and how it sounds from the location from the point of view of a person sitting in a chair viewing a film ([0003]). Mateos Sole teaches that the rendering is at a cinema. A cinema experience includes a combination of visual and audio effect after all. Gibson, on the other hand, teaches a display showing the placements of the speakers and the location of one or more virtual sound sources, in the corresponding image region, relative to the speakers which shows their relationship similar to those shown Fig. 6G of Mateos Sole. The locations of the plural virtual sound sources are selected and are moveable by the user (col. 6, lines 1-14). The sound generated from each speaker would depend on the location of the virtual sound source related to the location of the speaker (e.g., the closer to the speaker, the louder it is than when the source is farther away from the speaker based on the same audio signal). The gain value for each sound object (representing each instrument, e.g.) is inherently calculated when the object is moved to new location (e.g., moves closer to left speaker, then the volume from the left speaker would be adjusted to ensure that the volume from the left speaker is louder than the volume from the right speaker). Although Mateos Sole and Gibson fail to explicitly state that the listening position as an origin, one skilled in the art would have recognized that the author who makes the decision to move the audio object, define the trajectory and set the gain values ([0066]) is at the listening position or at the center of the virtual universe. All the sound effect and visual effect are subject to the author’s approval which is depended on how the author see and hear at his/her location. Providing a visual feedback from the location of the listening position, an origin in a display, would help the user (i.e., the author) to evaluate where an object is located (how far away from the origin) and how it sounds from the location from the point of view of a person (the origin) sitting in a chair viewing a film ([0003]). Mor is cited here to show that, for a user or a sound engineering who manipulates the trajectory of the sound source movement, the listening position is the origin of a coordinate system defining the location of the sound source (Fig. 2, [0038], [0039], [0045]). Similar to Mateos Sole, Mor’s system receives multiple audio tracks each corresponding to respective sound source and corresponding locations ([0037]). A display (46) is provided for visual feedback.
Thus, it would have been obvious to one of ordinary skill in the art to modify Mateos Sole in view of Gibson and Mor by modifying the display control unit to display the image of the listening space with the presence of the speakers in addition to sound images of the objects and the locations of the selected virtual audio objects viewed from a listening position as an origin in order to help the user/author to visualize the final audio effect in conjunction with the corresponding video as they are going to be experienced in a movie theater at the location of the use.
Mateos Sole also fails to show that the bit stream including the calculated gain values. Mateos Sole teaches that the bit stream includes metadata that defines the position of the virtual object in a listening space. During rendering, the position information in the metadata would be utilized to calculate gains values of audio channels for the available speakers at the environment ([0062]-[0064]). The claimed limitation is that the gain values are parts of the metadata, so no calculation of the gain values based on the position data of the metadata is required during rendering. The claimed limitation is an obvious modification of Mateos Sole. When the number of the speakers and their placement in the environment for rendering are known, the gain values could be calculated during authoring process and being stored as part of metadata of the bit stream. This would save the processing time and/or the required processing power during rendering. No further calculation of the gain values is required. The dry signal, representing the virtual object, would be modified with the gain values (could be a simple multiplication) as a part of the metadata of the received bit stream. Furthermore, Mateos Sole also suggests that metadata of the bit stream could include gain values and position of the audio object ([0066]). This means that the metadata in Mateos Sole has a field defining gain values and a field defining position. Thus, if the speakers and their placements in the reproduction environment are known to the user, it would have been obvious to one of ordinary skill in the art to further modify Mateos Sole, Gibson and Mor by calculating the gain values for object source for each speaker in the environment and stored the gain values as part of metadata for the bit stream during authoring in order to simplify the signal processing during the rendering.
Regarding claim 3, the modified Mateos Sole as discussed above teaches that the processing circuitry generates the bit stream by treating the information associated with the localization position as meta information of the selected audio image ([0062], [0066] in Mateos Sole).
Regarding claim 6, Gibson teaches that the localization position is a position on a screen that displays a video arranged in the listening space (Figs. 1-5).
Regarding claim 7, Mateos Sole teaches that the processing circuitry determines, on a basis of the position information at a first time and the position information at a second time, the position information at third time between the first time and the second time by interpolation processing ([0016], [0089], [0101], [0066]).
Regarding claim 12, the claimed limitation is met when the user renders the audio in an actual theater, for example. The claimed limitation also reads on the situation when the user renders the audio and plays the video on a screen showing a listening space.
Regarding claim 16, the combination of Mateos Sole and Gibson discussed above meets the claimed image regions. Figs. 6A, 6B, 8A and 8B of Mateos Sole teaches the audio object with finite object volume (620a or 620b). Gibson teaches a display showing image regions representing the sound images (e.g., Figs. 8s).
Claims 14 and 17 corresponds to claims 1 and 16 discussed before.
Most of limitations in claims 15 and 18 correspond to those in claims 1 and 16 discussed above. Mateos Sole discloses a non-transitory medium ([0062]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654